Case 1:20-cv-00082-TSK-MJA Document 103 Filed 02/08/21 Page 1 of 3 PageID #: 915



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 MICHAEL HEATH THETFORD,
 ANGEL CENTENO-MORALES, and
 NELSON R. ZAPATA-VICENTE,

                    Plaintiffs,

 v.                                             Civ. Action No. 1:20-CV-82
                                                       (Judge Kleeh)

 ROGER WARE,
 ALVIN JAMES WARRICK,
 COLITHA PATRICE BUSH,
 RONALD BENNETT SHEPHERD,
 TANYA L. RICHARD,
 PRIVATE SERVICES, and
 UNITED STATES OF AMERICA,

                    Defendants.

       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 90]

       On May 14, 2020, the pro se Plaintiff, Michael Heath Thetford

 (“Thetford”),      filed    Motion    for    Writ   of    Habeas   Corpus     Ad

 Testificandum Production of Incarcerated Witnesses (“Motion”),

 wherein Thetford requests this Court require certain incarcerated

 persons    be    brought   before    this   Court   for   a   hearing   on   the

 preliminary injunction. [ECF No. 20].

       Pursuant to 28 U.S.C. § 636 and the local rules, the Court

 referred the action to United States Magistrate Judge Michael J.

 Aloi for initial review. On November 3, 2020, the Magistrate Judge

 entered a Report and Recommendation (“R&R”), recommending that the

 Court deny the Motion as moot. [ECF No. 90].

       The R&R also informed the parties that they had fourteen (14)
Case 1:20-cv-00082-TSK-MJA Document 103 Filed 02/08/21 Page 2 of 3 PageID #: 916
       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 90]


 days from the date of service of the R&R to file “specific written

 objections,     identifying     the     portions   of     the    Report      and

 Recommendation to which objection is made, and the basis of such

 objection.” It further warned them that the “[f]ailure to file

 written objections . . . shall constitute a waiver of de novo

 review by the District Court and a waiver of appellate review by

 the Circuit Court of Appeals.” The docket reflects that Petitioner

 accepted service of the R&R on August 10, 2020. [See ECF No. 34].

 To date, no objections have been filed.

       When reviewing a magistrate judge’s R&R, the Court must review

 de novo only the portions to which an objection has been timely

 made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

 without      explanation,      any     of    the       magistrate     judge’s

 recommendations” to which there are no objections. Dellarcirprete

 v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

 Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will

 uphold portions of a recommendation to which no objection has been

 made unless they are clearly erroneous. See Diamond v. Colonial

 Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

       Because    no   party   has    objected,   the    Court   is   under    no

 obligation to conduct a de novo review. Accordingly, the Court

 reviewed the R&R for clear error. Upon careful review, and finding

 no clear error, the Court ADOPTS the R&R [ECF No. 90]. The Motion

 is DENIED as moot and DISMISSED WITHOUT PREJUDICE.
Case 1:20-cv-00082-TSK-MJA Document 103 Filed 02/08/21 Page 3 of 3 PageID #: 917
       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 90]


       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to all

 pro se parties via certified mail, return receipt requested, and

 to counsel of record via email.

       DATED: February 8, 2021


                                          /s/ Thomas S. Kleeh
                                          THOMAS S. KLEEH
                                          UNITED STATES DISTRICT JUDGE
